Citation Nr: 0635302	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-43 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Board remand of February 2006.  This 
matter was originally on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran 
currently suffers from degenerative changes of the lumbar 
spine.

3.  The evidence shows that the veteran has received 
continuous treatment for symptoms related to the degenerative 
changes of the lumbar spine since his discharge, and medical 
evidence links the current condition to the veteran's active 
service.  


CONCLUSION OF LAW

A low back disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  

For reasons explained more fully below, the Board's decision 
herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of service connection.  The 
Board, therefore, will proceed with appellate review.

Evidence

Service medical records showed that the veteran received 
medical treatment in Germany after being involved in a motor 
vehicle accident.  In an undated chronological record of 
medical care, Dr. J.C. stated that the veteran presented with 
a laceration to the head, but that he denied loss of 
consciousness.  Dr. J.C. made no reference to complaints or 
treatment of a back injury.

Service medical records showed that in a report of medical 
history prepared for the veteran's retirement physical 
examination, dated in February 1999, he checked an item 
indicating that he had a history of recurrent back pain or a 
back injury.  The examiner wrote "rare back ache, no eval." 
   
Medical records from Dr. M.W. showed that he began treating 
the veteran for low back pain in December 2001.  Outpatient 
treatment notes showed that the veteran received treatment on 
numerous occasions from Dr. M.W. between December 2001 and 
November 2002.  In a treatment note dated in November 2002, 
Dr. M.W. stated that the veteran recently had a magnetic 
resonance imaging (MRI), which showed a normal lumbar spine.  
Dr. M.W. did note mild tissue texture changes to the lumbar 
spine.  Treatment records also showed that Dr. M.W. performed 
manipulative therapy to the lumbar spine with some 
improvement, and instructed the veteran to perform strength 
and stretching exercises.

In a physical therapy note, dated in November 2002, J.L. 
stated that the veteran had been referred to Physical Therapy 
due to chronic back pain.  J.L. stated that the veteran began 
the therapy in October 2002.  J.L. stated that the veteran 
reported an 80 percent improvement throughout the course of 
the treatment.  The veteran was discharged with instructions 
to use a transcutaneous electrical nerve stimulation (TENS) 
unit for therapy.

In an orthopaedic consultation, dated in March 2003, Dr. F.M. 
stated that the veteran had no visible spinal deformity, no 
paravertebral spasms, and no specific areas of tenderness.  
It was reported that the veteran had full and unlimited 
motion of the spine with good stability.  Strength and 
reflexes in the lower extremities were normal.  An MRI done 
in November 2002 showed minimal narrowing at the L4-5 disk 
space and several cuts appeared to indicate the possibility 
of some mild disk desiccation.  Dr. F.M. concluded that the 
disk changes were the most likely source of the veteran's 
pain.  Dr. F.M. recommended that the veteran continue regular 
back stretching and strengthening, and to avoid impact 
activities. 

In a VA radiology report, dated in April 2002, Dr. E.G. 
stated that an MRI of the spine conducted on that date showed 
no fractures, dislocations, or bony erosions.  The MRI also 
failed to show spondylolisthesis, spondylosis, or significant 
degenerative changes, according to Dr. E.G.  Dr. E.G. also 
stated that soft tissue and joint structures were normal.  
Dr. E.G.'s impression was a normal lumbosacral spine.  

In VA radiology report, dated in November 2002, Dr. E.G. 
stated that the November 2002 MRI showed the lumbar spine to 
be normal.
 
In a letter dated in January 2004, Dr. F.M. stated that he 
felt that the veteran's pain was as likely as not due to 
injuries sustained during active military duty.  Dr. F.M. 
stated that the veteran's hip complaints were radicular from 
his low back and not related to his hip joint.  

In a treatment note from Central Missouri Pain Management, 
dated in April 2004, K.S., Family Nurse Practitioner 
(F.N.C.), stated that he performed facet injections into the 
veteran's lower back for complaints of chronic low back pain.  
K.S. noted that an MRI showed that the low back was normal.  
In a note dated in May 2004, K.S. stated that he performed 
transforaminal lumbar epidural steroid injection.  K.S. 
stated that the procedures were performed because the veteran 
reported only 15 percent improvement with facet injections.  
K.S. also stated that an MRI of the lumbar spine done in 
January 2004 was unremarkable.  In a note dated in June 2004, 
K.S. stated that he would perform a selective normal root 
block on the right side.   

In a VA radiology report prepared for the veteran's VA 
examination, dated in July 2006, Dr. A.A. stated that x-rays 
showed a narrowing of the L5-S1 disk space, but that the 
remainder of the spine appeared to be normal.  

A VA examination report indicated that D.P., Registered Nurse 
(R.N.), performed a spinal examination.  In the report, dated 
in July 2006, D.P. stated that she had reviewed the claims 
file and electronic medical records prior to examination.  
D.P. noted that the veteran had missed some time from work 
over the past year, mainly to care for his 17 year old 
daughter with migraines and not for back problems.  

D.P. specifically referenced the veteran's retirement 
physical examination and his notation of back pain.  D.P. 
also noted the veteran's trip to the Emergency Room after a 
motor vehicle accident while in service in 1985.  D.P. stated 
that there was no documentation of a request for pain 
evaluation of his back at that time.  D.P. stated that the 
veteran continued to remain active by running and playing 
basketball.  

According to D.P.'s report, the veteran complained that his 
pain was a 4 out of 10, which was a flare-up compared to 
normal.  The veteran reported that the pain was intermittent 
and was exacerbated by lifting, stooping, or bending.  The 
veteran reported continuing to perform stretching exercises.  
The veteran denied bowel or bladder complaints, erectile 
dysfunction, the use of assistive devices, or generalized 
arthritis symptoms.  The veteran reported receiving 
injections for pain but stopped doing so a year and a half 
ago.  The veteran denied radicular symptoms of the lower 
extremity, but noted groin pain, predominantly on the right.  

On physical examination, D.P. noted that the veteran could 
walk on his toes and heels, and perform a full squat.  Range 
of motion was to 90 degrees on forward flexion, zero to 20 
degrees on extension on the first and second tries and to 30 
degrees on the third try.  Left and right lateral flexion was 
zero to 25 degrees and rotation was zero to 30 degrees.  
Waddell's and straight leg raise testing were negative.  
Sensation and vibratory tone were intact.  Deep tendon 
reflexes were 2+ at the bilateral patella and 1+ at the 
bilateral Achilles.  Foot push and foot pull were 5 out of 5.

D.P. stated that the veteran had not had any surgery to the 
lumbar spine and noted that the veteran denied trauma or 
additional injury since his release from active duty.  X-rays 
showed a small amount of narrowing at the L5-S1 disk space.

D.P. diagnosed subjective complaint of very intermittent 
lumbar pain without clinical evidence of marked decrease in 
range of motion, radiculopathy, or fatigability.  D.P. was 
unable to opinionate any additional loss in joint function 
during a flared state without resorting to mere speculation.  
D.P. stated that after reviewing the claims file, she found 
no evidence of ongoing treatments for the back and no 
evidence of a disability.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service-connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required to support a claim of 
service connection where the disorder in service or during an 
applicable presumptive period is not chronic or where a 
chronicity diagnosis is questionable.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

Analysis

The Board has reviewed the entire record and concludes that 
service connection for a low back disorder must be granted.  
First the Board concludes that a current disability is shown.  
Although the VA examiner concluded that there was no 
disability, objective medical evidence from both VA and 
private physicians show that the veteran has degenerative 
changes, disc abnormalities, in the lumbar spine.  These 
objective findings provide a basis upon which to find that a 
current disability exists.

Second, regarding a medical nexus between the currently shown 
degenerative changes of the lumbar spine and the veteran's 
active duty service, the Board finds the weight of the 
evidence to be in the veteran's favor.  In making this 
finding, the Board considers significant that he reported at 
his retirement physical examination that he had a history of 
back pain.  Although no chronic condition was diagnosed at 
that time, the veteran subsequently received treatment for 
continuous flare-ups.  The Board finds that the in-service 
complaint of back pain, followed by continuous treatment for 
back pain, shows continuity of symptomatology necessary to 
link the back pain reported in service to the veteran's 
current symptoms.  38 C.F.R. 
§ 3.303(b) (2006).  

Finally, the Board also considers significant that there is 
at least one medical nexus opinion favorable to the veteran 
in the claims file.  The Board has no reason to doubt the 
credibility of Dr. F.M.'s opinion that the disk changes were 
the most likely source of the veteran's pain, and that the 
disk changes were as likely as not the result of the 
veteran's military service.        



ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


